TimiuN, J.
I concur in the affirmance of the order appealed from upon the ground that the application to the circuit court to restrain the court commissioner from proceeding *9with the hearing upon habeas corpus was not made or entitled in the habeas corpus proceeding or in any pending action, or in any special proceeding known to the law. The application was therefore collateral to the habeas corpus proceeding and irregular and unauthorized in point of procedure,' and was properly denied.
Other matters discussed in the opinion are not, I believe, properly before this court for determination.